UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Vista Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2009 Date of reporting period: October 31, 2008 Item 1. Schedule of Investments: Putnam Vista Fund The fund's portfolio 10/31/08 (Unaudited) COMMON STOCKS (97.9%)(a) Shares Value Aerospace and defense (0.3%) L-3 Communications Holdings, Inc. 31,228 Airlines (0.8%) Southwest Airlines Co. (S) 547,100 Automotive (0.6%) Copart, Inc. (NON) 136,900 Banking (3.7%) BOK Financial Corp. 71,443 3,417,833 Commerce Bancshares, Inc. 94,100 4,449,048 Hudson City Bancorp, Inc. 442,500 8,323,425 Northern Trust Corp. 220,700 12,427,617 Sovereign Bancorp, Inc. (S) 761,500 2,208,350 Basic materials (0.2%) Intrepid Potash, Inc. (NON) 86,500 Biotechnology (2.4%) Genzyme Corp. (NON) 113,500 8,271,880 Martek Biosciences Corp. (NON) (S) 262,500 7,830,375 Medicines Co. (NON) (S) 208,700 3,637,641 Building materials (0.5%) Lennox International, Inc. (S) 128,000 Chemicals (2.2%) CF Industries Holdings, Inc. 37,000 2,375,030 Mosaic Co. (The) 97,900 3,858,239 Sigma-Adrich Corp. 164,000 7,193,040 Terra Industries, Inc. (S) 198,600 4,367,214 Coal (0.7%) Massey Energy Co. 247,825 Commercial and consumer services (3.9%) Alliance Data Systems Corp. (NON) 140,100 7,027,416 Dun & Bradstreet Corp. (The) 81,700 6,020,473 H&R Block, Inc. 721,500 14,227,980 Watson Wyatt Worldwide, Inc. Class A 107,500 4,565,525 Communications equipment (2.8%) Comtech Telecommunications Corp. (NON) 81,908 3,965,985 F5 Networks, Inc. (NON) 438,700 10,888,534 Harris Corp. 87,100 3,131,245 Juniper Networks, Inc. (NON) 280,100 5,249,074 Computers (1.5%) ANSYS, Inc. (NON) 151,000 4,323,130 NCR Corp. (NON) 209,500 3,829,660 NetApp, Inc. (NON) 295,900 4,003,527 Conglomerates (0.2%) Walter Industries, Inc. 36,633 Consumer goods (2.4%) Church & Dwight Co., Inc. 332,811 Consumer services (0.4%) HLTH Corp. (NON) 402,300 Electric utilities (0.4%) Constellation Energy Group, Inc. 131,800 Electrical equipment (0.3%) GrafTech International, Ltd. (NON) 282,400 Electronics (6.3%) Altera Corp. (S) 909,700 15,783,295 Amphenol Corp. Class A 223,800 6,411,870 Analog Devices, Inc. 149,900 3,201,864 Broadcom Corp. Class A (NON) 275,000 4,697,000 Jabil Circuit, Inc. 368,100 3,095,721 Marvell Technology Group, Ltd. (Bermuda) (NON) 315,500 2,195,880 QLogic Corp. (NON) 617,700 7,424,754 Sanmina Corp. (NON) 53,314 39,986 Thermo Electron Corp. (NON) (S) 153,000 6,211,800 Xilinx, Inc. (S) 150,500 2,772,210 Energy (oil field) (4.2%) Cameron International Corp. (NON) (S) 217,500 5,276,550 Dresser-Rand Group, Inc. (NON) 217,900 4,880,960 ENSCO International, Inc. 129,100 4,907,091 FMC Technologies, Inc. (NON) 62,818 2,198,002 National-Oilwell Varco, Inc. (NON) (S) 139,300 4,163,677 Noble Corp. 218,200 7,028,222 Smith International, Inc. (S) 179,200 6,178,816 Energy (other) (1.0%) Covanta Holding Corp. (NON) 393,950 Engineering and construction (1.6%) Fluor Corp. 331,900 Entertainment (0.9%) Dreamworks Animation SKG, Inc. Class A (NON) 263,000 Environmental (0.4%) Foster Wheeler, Ltd. (NON) 135,700 Food (2.2%) Flowers Foods, Inc. (S) 205,400 6,090,110 H.J. Heinz Co. 283,700 12,431,734 Forest products and packaging (0.6%) Plum Creek Timber Company, Inc. (R) 129,100 Health-care services (3.7%) Charles River Laboratories International, Inc. (NON) 172,600 6,184,258 Express Scripts, Inc. (NON) 231,300 14,019,093 Quest Diagnostics, Inc. 210,400 9,846,720 Investment banking/Brokerage (2.0%) BlackRock, Inc. 45,800 6,015,372 T. Rowe Price Group, Inc. 181,700 7,184,418 TD Ameritrade Holding Corp. 224,500 2,983,605 Machinery (2.9%) AGCO Corp. (NON) 188,800 5,950,976 Chart Industries, Inc. (NON) 115,900 1,578,558 Cummins, Inc. 101,300 2,618,605 Gardner Denver, Inc. (NON) 133,500 3,420,270 Joy Global, Inc. 176,100 5,103,378 Wabtec Corp. 124,000 4,930,240 Manufacturing (4.6%) Dover Corp. (S) 214,800 6,824,196 Flowserve Corp. 38,500 2,191,420 ITT Corp. 193,900 8,628,550 Matthews International Corp. Class A 273,400 12,201,842 Shaw Group, Inc. (NON) 216,400 3,871,396 Teleflex, Inc. 41,000 2,172,590 Valmont Industries, Inc. 30,400 1,665,312 Media (0.6%) Interpublic Group of Companies, Inc. (The) (NON) (S) 952,100 Medical technology (6.8%) C.R. Bard, Inc. 186,600 16,467,450 Edwards Lifesciences Corp. (NON) (S) 147,800 7,809,752 IDEXX Laboratories, Inc. (NON) 66,400 2,336,616 St. Jude Medical, Inc. (NON) 461,100 17,535,633 Techne Corp. 50,700 3,499,314 Varian Medical Systems, Inc. (NON) 179,100 8,150,841 Metals (0.7%) AK Steel Holding Corp. (S) 169,881 2,364,744 United States Steel Corp. 91,200 3,363,456 Oil and gas (5.2%) Chesapeake Energy Corp. 179,600 3,945,812 Continental Resources, Inc. (NON) 149,400 4,839,066 Denbury Resources, Inc. (NON) 296,100 3,763,431 Helmerich & Payne, Inc. 71,005 2,436,182 McMoRan Exploration Co. (NON) (S) 520,923 7,391,897 Noble Energy, Inc. 164,500 8,524,390 Penn Virginia Corp. 158,500 5,891,445 Whiting Petroleum Corp. (NON) 110,611 5,750,666 Pharmaceuticals (4.9%) Cephalon, Inc. (NON) (S) 139,100 9,976,252 King Pharmaceuticals, Inc. (NON) (S) 713,100 6,268,149 Owens & Minor, Inc. (S) 389,600 16,857,992 Watson Pharmaceuticals, Inc. (NON) 262,700 6,874,859 Publishing (1.1%) Wiley (John) & Sons, Inc. Class A 260,000 Restaurants (1.0%) Yum! Brands, Inc. 283,600 Retail (8.5%) Advance Auto Parts, Inc. 357,100 11,141,520 AutoZone, Inc. (NON) 155,900 19,844,511 Big Lots, Inc. (NON) (S) 168,400 4,114,012 BJ's Wholesale Club, Inc. (NON) (S) 189,700 6,677,440 NBTY, Inc. (NON) 237,760 5,556,451 Ross Stores, Inc. 127,700 4,174,513 TJX Cos., Inc. (The) 687,400 18,394,824 Schools (1.2%) Apollo Group, Inc. Class A (NON) (S) 106,800 7,423,668 ITT Educational Services, Inc. (NON) 31,700 2,778,505 Semiconductor (0.9%) Maxim Integrated Products, Inc. 546,000 Shipping (0.5%) Frontline, Ltd. (Bermuda) (S) 76,700 2,439,060 Kirby Corp. (NON) (S) 56,900 1,952,808 Software (4.6%) Activision Blizzard, Inc. (NON) 244,100 3,041,486 BMC Software, Inc. (NON) (SEG) 237,162 6,123,523 McAfee, Inc. (NON) 311,600 10,142,580 Red Hat, Inc. (NON) (S) 412,800 5,494,368 Sybase, Inc. (NON) 367,800 9,794,514 Websense, Inc. (NON) 146,627 2,862,159 Staffing (0.6%) Hewitt Associates, Inc. Class A (NON) 165,300 Technology (0.9%) Affiliated Computer Services, Inc. Class A (NON) 185,400 Technology services (2.5%) SAIC, Inc. (NON) 806,200 14,890,514 Sohu.com, Inc. (China) (NON) 99,200 5,450,048 Telecommunications (1.3%) CenturyTel, Inc. 103,800 2,606,418 NII Holdings, Inc. (NON) 306,800 7,903,168 Textiles (0.4%) Polo Ralph Lauren Corp. 77,800 Toys (0.9%) Hasbro, Inc. (S) 268,400 Transportation services (0.4%) Landstar Systems, Inc. 89,200 Waste Management (1.2%) Stericycle, Inc. (NON) 163,700 Total common stocks (cost $1,067,925,950) SHORT-TERM INVESTMENTS (10.5%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 0.13% to 2.68% and due dates ranging from November 3, 2008 to November 10, 2008 (d) $69,160,854 $69,144,680 U.S. Treasury Bills for an effective yield of 0.25%, November 13, 2008 (SEG) 1,900,000 1,899,842 Federated Prime Obligations Fund 14,883,251 14,883,251 Total short-term investments (cost $85,927,773) TOTAL INVESTMENTS Total investments (cost $1,153,853,723)(b) FUTURES CONTRACTS OUTSTANDING at 10/31/08 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation NASDAQ 100 Index E-Mini (Long) 58 $1,550,920 Dec-08 $41,865 Russell 2000 Index Mini (Long) 20 1,073,000 Dec-08 37,726 S&P 500 Index (Long) 6 1,450,950 Dec-08 14,277 S&P Mid Cap 400 Index E-Mini (Long) 112 6,366,080 Dec-08 245,751 Total NOTES (a) Percentages indicated are based on net assets of $820,984,113 . (b) The aggregate identified cost on a tax basis is $1,154,824,988, resulting in gross unrealized appreciation and depreciation of $10,049,705 and $275,045,846, respectively, or net unrealized depreciation of $264,996,141. (NON) Non-income-producing security. (SEG) A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at October 31, 2008. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At October 31, 2008, the value of securities loaned amounted to $67,079,068. The fund received cash collateral of $69,144,680 which is pooled with collateral of other Putnam funds into 15 issues of short-term investments. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at October 31, 2008. At October 31, 2008, liquid assets totaling $10,440,950 have been designated as collateral for open futures contracts. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $121,822 for the period ended October 31, 2008. During the period ended October 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $77,594,404 and $160,422,947, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. Recent events in the financial sector have resulted in an unusually high degree of volatility in the financial markets. The funds investments in the financial sector , as reflected in the funds schedule of investments, exposes investors to the negative (or positive) performance resulting from these events. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of October 31, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ 818,784,325 $ 339,619 Level 2 71,044,522 Level 3 Total $ 889,828,847 $ 339,619 * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Vista Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: December 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 29, 2008
